     Case 2:20-cv-01199-MLCF-KWR Document 58 Filed 12/23/20 Page 1 of 5



                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


STACY CREASY, ET AL.                                        CIVIL ACTION


v.                                                           NO. 20-1199


CHARTER COMMUNICATIONS, INC.                                 SECTION “F”


                             ORDER AND REASONS

      On September 28, 2020, this Court dismissed the plaintiffs’

claims “with respect to all asserted TCPA violations alleged to

have occurred before July 6, 2020” for lack of subject matter

jurisdiction.    See    Creasy   v.   Charter   Commc’ns,   Inc.,   2020   WL

5761117, at *8 (E.D. La. Sept. 28, 2020). In so doing, the Court

disposed of all of plaintiff Tiffanie Hogans’ claims, which related

entirely to TCPA violations alleged to have occurred during the

time period in which the presence of the subsequently severed

government-debt     exception     “rendered     §   227(b)(1)(A)(iii)      an

unconstitutional content-based restriction on speech.” Id. at *2.

      Less than a month later, on October 27, 2020, Hogans filed a

substantively identical complaint in the Eastern District of North

Carolina. Now before the Court is the defendant’s motion for an

entry of final judgment as to Hogans’ claims in this case under

Federal Rule of Civil Procedure 54(b). For the following reasons,

the motion is GRANTED.
                                      1
   Case 2:20-cv-01199-MLCF-KWR Document 58 Filed 12/23/20 Page 2 of 5



                                  I.

     Rule 54(b) allows a court to “direct entry of a final judgment

as to one or more, but fewer than all, claims or parties if the

court expressly determines that there is no just reason for delay.”

Such partial final judgment is primarily “meant to prevent the

‘hardship and denial of justice [that may attend] delay if each

issue must await the determination of all issues as to all parties

before a final judgment can be had.’”          Johnson v. Ocwen Loan

Servicing, L.L.C., 916 F.3d 505, 507 (5th Cir. 2019) (quoting

Dickinson v. Petroleum Conversion Corp., 338 U.S. 507, 511 (1950)).

     As the Supreme Court elaborated forty years ago:

     It is left to the sound judicial discretion of the
     district court to determine the “appropriate time” when
     each final decision in a multiple claims action is ready
     for appeal. . . .

     [I]n deciding whether there are no reasons to delay the
     appeal of individual final judgments . . . a district
     court must take into account judicial administrative
     interests   as   well   as   the   equities   involved.
     Consideration of the former is necessary to assure that
     application of the Rule effectively “preserves the
     historic federal policy against piecemeal appeals.”

Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980)

(citations omitted) (quoting Sears, Roebuck & Co. v. Mackey, 351

U.S. 427, 438 (1956)).

                                  II.

     In this case, the “appropriate time” for final judgment

against Hogans is now.     Because the Court lacks subject matter


                                   2
    Case 2:20-cv-01199-MLCF-KWR Document 58 Filed 12/23/20 Page 3 of 5



jurisdiction to even consider Hogans’ claims, final judgment would

surely be appropriate absent a “just reason for delay.”          See FED.

R. CIV. P. 54(b); Creasy, 2020 WL 5761117, at *2, 8.      No such reason

is present here, and in fact, any such delay would potentially do

affirmative harm to the parties and the federal judicial system,

which have a keen collective interest in the finality a Rule 54(b)

judgment against Hogans would afford.1

                                  III.

     In response to the defendant’s motion, the plaintiffs do not

“oppose the entry of a Rule 54(b) judgment on [Hogans’] claims for



1    This is so for two major reasons. First, the defendant has
a valid interest in any preclusive effects which may attend a final
judgment against Hogans. Cf. 10 FED. PRAC. & PROC. (WRIGHT & MILLER)
§ 2659 (4th ed. 2020) (“[I]t has been held that, at least under
some circumstances, a Rule 54(b) certification may be proper to
produce claim-preclusive effects in another forum.”).

Second, the federal courts and countless litigants therein have an
interest in the prompt appealability of this Court’s dismissal of
Hogans’ claims on novel jurisdictional grounds. Indeed, while the
only two district courts to cite this Court’s decision in
confronting a similar issue have agreed with this Court’s analysis,
no federal courts of appeals have yet weighed in on the issue.
See Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., 2020 WL
7346536, at *2–3 (M.D. Fla. Dec. 11, 2020); Lindenbaum v. Realgy,
LLC, 2020 WL 6361915, at *5, 7 (N.D. Ohio Oct. 29, 2020). This
Court’s core finding in Creasy was recently cited by a party in
the Ninth Circuit, but a resounding interest in prompt and full
appellate consideration remains. See Appellant’s Opening Brief,
Perez v. Rash Curtis & Assocs., No. 20-15946, 2020 WL 7132549, at
*65–66 (9th Cir. Nov. 25, 2020). Accordingly, the fact that
partial final judgment against Hogans may facilitate Fifth Circuit
review while running little to no risk of “piecemeal” review of
the same issues more than once provides an additional reason why
there is “no just reason for delay.” See FED. R. CIV. P. 54(b).
                                    3
   Case 2:20-cv-01199-MLCF-KWR Document 58 Filed 12/23/20 Page 4 of 5



procedural purposes,” but maintain that “should the Court enter a

Rule 54(b) judgment against Ms. Hogans, that judgment must be

without prejudice” since the Court dismissed Hogans’ claims for

lack   of   jurisdiction.            See     Opp.      at       2,   6.    The   plaintiffs    are

correct,    as    the        law   of      this       circuit        clearly      provides    that

“[d]ismissals          for    lack      of    jurisdiction                ‘are   not   considered

adjudications on the merits and ordinarily do not, and should not,

preclude a party from later litigating the same claim, provided

that the specific defect has been corrected.’” Blanchard 1986,

Ltd. v. Park Plantation, LLC, 553 F.3d 405, 409 n.15 (5th Cir.

2008) (quoting Baris v. Sulpicio Lines, Inc., 74 F.3d 567, 571

(5th Cir. 1996)). As such, where a district court rules that it

lacks subject matter jurisdiction, it should enter “dismissal

without prejudice to allow the [plaintiff] to retry their claims

in a court with jurisdiction to hear them.” In re Great Lakes

Dredge & Dock Co., 624 F.3d 201, 209 (5th Cir. 2010).

                                        *         *         *

       The defendant’s motion raises a narrow and specific question:

namely, whether there is any “just reason” to delay an entry of

final judgment against Hogans on claims this Court has already

disclaimed       any    jurisdiction           to      consider.           For   the    foregoing

reasons, the answer to that question is no. As explained above,

the Court’s dismissal of Hogans’ claims for lack of jurisdiction

must be without prejudice.

                                                  4
    Case 2:20-cv-01199-MLCF-KWR Document 58 Filed 12/23/20 Page 5 of 5



      Two related issues of great importance to the parties –

namely, whether this Court’s partial final judgment against Hogans

precludes Hogans’ claims in the Eastern District of North Carolina,

and whether that court has jurisdiction to consider such claims2

-   are   not   this   Court’s   to   consider.   The   Court    leaves   those

questions to its sister court in the Eastern District of North

Carolina.

      Accordingly, IT IS ORDERED: that the defendant’s motion is

GRANTED.

      As a result, IT IS FURTHER ORDERED, ADJUDGED, AND DECREED:

that, in accordance with this Court’s September 28, 2020 Order and

Reasons and Federal Rule of Civil Procedure 54(b), there be final

judgment in favor of defendant Charter Communications, Inc. and

against    plaintiff     Tiffanie     Hogans,   DISMISSING      Hogans’ claims

without prejudice.

      New Orleans, Louisiana, December 23, 2020

                                           MARTIN L. C. FELDMAN
                                       UNITED STATES DISTRICT JUDGE

2 While the defendant dismisses Hogans’ action in the Eastern
District of North Carolina as a “vexatious, copy-cat lawsuit,” the
plaintiffs attempt to extend this Court’s reasoning in Creasy in
arguing that “in the Fourth Circuit the autodialer provision has
been in existence, constitutional, and unencumbered by the
government-debt exception[] since at least April 24, 2019,” when
“the Fourth Circuit held that the government-debt exception was
unconstitutional and severed it from the remainder of the TCPA’s
autodialer provision.” Compare Mot. at 3, with Opp. at 7–8
(emphasis omitted). The defendant’s motion does not require this
Court to assess the merits of such arguments, and it is not this
Court’s role to do so.

                                        5
